Citation Nr: 1729672	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-21 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  

In June 2014, the Veteran testified in Washington, D.C., before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This issue was previously presented to the Board in May 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted by the Board in the May 2015 remand, the issues of service connection for a psychiatric disability and disabilities of the bilateral hips and spine have been raised by the record during the Veteran's June 2014 Board hearing, but have yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The Veteran has been granted service connection for subluxation of the right knee, with a 30 percent disability rating, for subluxation of the left knee, with a 20 percent rating, for a right knee strain, with a 10 percent rating, and for a left knee strain, with a 10 percent rating.  His combined rating is 60 percent.  

2.  Service-connected disabilities do not render the Veteran unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of January, April, and May 2012 letters that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in September 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in June 2014.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He contends the cumulative effect of his service-connected disabilities renders him unemployable, and a TDIU is thus warranted.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. §  4.16 (a).

In the present case, the Veteran has been granted service connection for subluxation of the right knee, with a 30 percent disability rating, for subluxation of the left knee, with a 20 percent rating, for a right knee strain, with a 10 percent rating, and for a left knee strain, with a 10 percent rating.  His combined rating is 60 percent.  Significantly, the Veteran's disabilities involve both lower extremities and accordingly, they are considered as one disability.  Therefore, the schedular criteria for TDIU are met.  

Upon receipt of his claim, he was afforded a February 2012 VA orthopedic examination.  The examiner opined that the Veteran's bilateral knee disabilities functionally impaired his work as a plumber, but did not otherwise indicate whether all forms of gainful employment were prohibited.  More recently, the Veteran was afforded a VA examination in September 2015.  His electronic claims file was reviewed in conjunction with the examination.  The examiner, a VA physician, noted the Veteran's service-connected disabilities of the bilateral knees.  Despite these disabilities, however, the examiner noted that the Veteran was able to ambulate in a normal manner, without the aid of any assistance devices.  According to the examiner, the Veteran was observed able to walk "with no difficulty at all".  Per the Veteran's report, he was unable to work in any occupation which required significant walking.  He reported prior work experience as a plumber, a construction manager, and in internet marketing.  He also stated he had taken college courses in the past.  Based on the examiner's review of the record and examination of the Veteran, the examiner opined that it was less likely than not the Veteran was precluded from all forms of gainful employment due to his service-connected disabilities.  While the Veteran would be prohibited from work which required extensive standing or walking, the examiner opined that the Veteran had a "very good mind" and would be able to perform sedentary employment.  

In support of his claim, the Veteran has not submitted any competent evidence, other than his own lay assertions, that his service-connected disabilities are unusual or otherwise result in a level of impairment outside the norm.  Accordingly, at no time pertinent to this appeal have the criteria for TDIU been met.  While the Board acknowledges that the Veteran's service-connected bilateral knee disabilities cause him pain and limit his mobility over long distances, he remains able to ambulate in a normal manner without any assistance devices, and has no service-connected impairment prohibiting sedentary employment, according to the competent evidence of record.  Furthermore, as noted above, the Veteran has the education level and past work history reflecting he has at times performed sedentary employment.  Furthermore, VA treatment records reflect that the Veteran attributed the loss of his business to his problems with concentration, not to his inability to sit for prolonged periods.  See e.g. December 2012 VA mental health treatment note.

In sum, the preponderance of the evidence is against the Veteran's claim for a TDIU, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

A TDIU is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


